Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Terrell Dewayne Dopson, Appellant                    Appeal from the 4th District Court of Rusk
                                                     County, Texas (Tr. Ct. No. CR17-165).
No. 06-18-00028-CR        v.                         Opinion delivered by Chief Justice Morriss,
                                                     Justice Moseley and Justice Burgess
The State of Texas, Appellee                         participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to indicate
Dopson pled “true” to the revocation allegations. As modified, the judgment of the trial court is
affirmed.
       We note that the appellant, Terrell Dewayne Dopson, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED AUGUST 8, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk